Exhibit 10.1

TRANSITION AGREEMENT

This Transition Agreement (hereinafter “Agreement”) is entered into by and
between Conrad Gagnon (hereinafter “Employee,” “I” or “me”) and M/A-COM
Technology Solutions Inc. (hereinafter “Company”). Company’s parent, M/A-COM
Technology Solutions Holdings, Inc., a Delaware corporation (“Parent”), has also
executed this Agreement and is subject to the obligations undertaken by Parent
as set forth in this Agreement and is a beneficiary of the promises of Employee
contained herein. For the consideration described herein, the sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

A. Employee has elected to resign from his position as Senior Vice President and
Chief Financial Officer of the Company and Parent, and from all other positions
and officer titles he may hold with Parent and with any direct or indirect
subsidiary of Parent, in each case effective as of January 2, 2014 (the
“Transition Date”). Company has requested that Employee remain employed by
Company on an at-will basis through April 1, 2014, in order to assist with the
transition of his duties (such date, or any earlier date at which the Company
elects to terminate this employment relationship, is hereinafter referred to as
the “Termination Date”). On the Termination Date, Employee will become entitled
to receive any accrued and unpaid salary, expense reimbursement and accrued and
unused vacation amounts due to Employee through the Termination Date, payable in
accordance with and subject to the Company’s normal policies and procedures,
including normal withholding, and applicable law.

B. Beginning on the Transition Date, Employee will remain employed on an at-will
basis at his current salary through the Termination Date, and during that time
shall be limited to complying with this Agreement, the ECIA (as defined below),
and the Company’s written policies, as well as assisting with the transition of
his former duties and authority as and to the extent reasonably requested by the
President and Chief Executive Officer of the Company. Employee will not be
required to be present at the Company’s Lowell, MA headquarters for any minimum
number of hours per business day during this period.

C. Employee’s entitlement to the payments and benefits described in paragraph D.
of this Agreement is subject to and conditioned upon Employee’s timely
execution, without subsequent revocation, of a release of claims in the form
attached to this Agreement as Appendix A (the “Release”), and Employee’s
continuous compliance with the terms of this Agreement. To be timely, the
Release must become effective (i.e., Employee must sign it and any revocation
period must expire without Employee revoking the Release) within twenty-nine
(29) days after the Termination Date. If the Release becomes effective within
such time period, for purposes of paragraph D., the “Release Effective Date”
will be the twenty-ninth (29th) day after the Termination Date. If the Release
does not become effective within such time period, then Employee shall not be
entitled to any of the payments or benefits under paragraph D. Employee and
Company have previously entered into a letter agreement dated as of May 1, 2009,
setting forth the terms and conditions of Employee’s employment with the Company
(“Offer Letter”), Paragraph 4 of which makes provision in certain circumstances
for severance benefits to be



--------------------------------------------------------------------------------

provided to Employee in exchange for a release of claims. Company and Employee
hereby agree that paragraph D. of this Agreement amends, supersedes, terminates
and replaces in its entirety Paragraph 4 of the Offer Letter, and that in the
event of any inconsistency or conflict between the terms of this Agreement and
the terms of the Offer Letter, the terms of this Agreement shall be controlling.

D. Employee’s right to receive, and the obligation of the Company to provide,
the following separation benefits is specifically conditioned on Employee’s
timely delivery of an effective Release in accordance with paragraph C. of this
Agreement and Employee’s continuing compliance with the terms of this Agreement:

1. The following cash payments:

a. Severance pay at a rate equal to Employee’s current salary rate in the form
of continuation of Employee’s bi-weekly salary payments in accordance with the
Company’s standard payroll policies, including compliance with applicable
withholding, for the period beginning on the Termination Date and ending on
April 1, 2015 (the “Severance Period”), with the first payment to be made on the
first regularly scheduled payroll date following the Release Effective Date and
such first payment to include any installments that otherwise would have been
paid during the period commencing on the Termination Date and ending on the
Release Effective Date.

b. If, when and only to the extent that an incentive payout is earned generally
for all eligible and participating employees based on the Company’s performance
against the applicable performance targets under the Company’s First Half 2014
Cash Incentive program (“1H Plan”), Employee shall receive an amount equal to
the product of the following calculation: (x) the full amount of the cash
incentive payment Employee would have earned under the 1H Plan based on actual
Company results during the full 1H Plan measurement period had Employee remained
employed throughout the full 1H Plan measurement period, multiplied by (y) a
fraction, the numerator of which shall be the number of full calendar months of
the 1H Plan measurement period during which Employee was employed by the
Company, and the denominator of which shall be the total number of calendar
months comprising the 1H Plan measurement period as a whole; provided that any
payment made under this Section D.1.b. shall not be made prior to the Release
Effective Date.

2. If, and to the extent, Employee timely (and properly) elects to continue his
coverage (and that of his spouse and eligible dependents) under the Company’s
group medical and dental plans pursuant to Code Section 4980B (“COBRA”), the
Company will provide Employee with reimbursement for premiums paid for such
coverage through the end of whichever of the following periods is the shortest:
(i) the Severance Period (as defined above), (ii) until Employee (or Employee’s
spouse or dependent) is no longer entitled to continue his or her coverage under
the Company’s group medical or dental plan, as applicable, pursuant to COBRA, or
(iii) until Employee or his spouse or any of his dependents become covered under
another employer’s group medical or dental plan, as applicable; provided,
however, that the Company is under no obligation to provide reimbursement for
special coverages for Employee, his spouse or his dependents that would not be
covered by the plans applicable to employees generally; provided further that
any reimbursements to which Employee becomes entitled pursuant this paragraph
D.2. shall be paid to

 

-2-



--------------------------------------------------------------------------------

Employee no later than the last day of the calendar month immediately following
the calendar month to which they relate (provided, however, that the first such
reimbursement shall be made within ten (10) days after the Release Effective
Date and shall include all such reimbursements as may relate to periods prior to
such date). The reimbursement payable to Employee pursuant to this sub-paragraph
shall be reduced by the amount equal to the contributions required from time to
time from other employees for equivalent coverages under the Company’s group
medical or dental plans, as applicable. Notwithstanding anything to the contrary
in this sub-paragraph, the Company may unilaterally amend this provision to the
extent it deems necessary to avoid the imposition of excise taxes, penalties or
similar charges on the Company, including, without limitation, under
Section 4980D of the Internal Revenue Code of 1986, as amended (the “Code”).

3. Effective as of the Termination Date, the Restricted Stock Unit Awards made
by Parent to Employee on May 3, 2012 and April 23, 2013, respectively (together,
the “RSUs”), in respect of an aggregate total of 39,119 shares of Parent’s
common stock under Parent’s 2012 Omnibus Incentive Plan shall be deemed amended
as follows: all 39,119 shares covered by the RSUs shall vest immediately prior
to the Termination Date (the “Vested Units”). In the event Employee timely
delivers an effective Release in accordance with paragraph C. of this Agreement,
Company will settle the Vested Units within thirty (30) days following the
Termination Date. If the Release does not become effective in accordance with
paragraph C. of this Agreement, Company shall have no obligation whatsoever to
settle the Vested Units. Company, Parent and Employee agree and acknowledge that
as of the Termination Date, prior to any amendments to the RSUs made by this
paragraph, none of the shares covered by the RSUs had vested or been settled by
their terms.

4. During the period beginning on the Release Effective Date and ending on the
last day of the Severance Period, the Company will pay directly to the provider
of outplacement services, upon receipt of an invoice reasonably documenting the
amount and nature of the service provided and related expense, up to $25,000 in
the aggregate for outplacement services from Key Stone Associates or a similar
provider of outplacement services as and to the extent Employee may request.

E. Employee agrees to return all Company property in his possession to the
Company’s Vice President, Human Resources no later than the Termination Date.
Company property includes, but is not limited to: building I.D., company credit
cards or purchasing cards, office keys and company car keys, company computers,
phones, personal communication devices and/or laptops, all computer files and
software, diskettes, storage media, papers, notes and other documents, and all
copies, relating to its business, and its customers, that Employee has acquired
by virtue of his employment. Employee further agrees to execute documents
reasonably requested by the Company to relinquish or transfer any
Company-related bank signature or other authorities currently held by Employee
to others within the Company.

F. Employee acknowledges and agrees he has no right to any bonus,
profit-sharing, severance, salary, commission, cash incentive, 401(k) match or
other cash payment or equity award not set forth herein, whether related to any
past or future period; provided, however, that the parties hereto each agree
that if the board of directors of Parent approves the payment of a discretionary
401(k) match by Parent to the participants in Parent’s 401(k) plan in respect of
such participants’ eligible contributions to the plan for the 2013 plan year
during the term of Employee’s employment with Company, Employee will receive a
matching contribution in respect of his eligible 2013 plan year 401(k)
contributions, calculated on the same basis as the other participants.

 

-3-



--------------------------------------------------------------------------------

G. The law of the Commonwealth of Massachusetts, will govern this Agreement
without regard to its conflicts of laws provisions. The venue for any legal
proceedings concerning or related to this Agreement shall be any state or
federal court of competent jurisdiction located in the Commonwealth of
Massachusetts.

H. In the event of any dispute or claim relating to or arising out of this
Agreement or the subject matter thereof, the parties hereby waive any and all
rights to a jury trial in connection with such dispute or claim. Notwithstanding
the foregoing, Employee agrees that the Company and the Releasees (as defined in
the Release) have the right to enforce this Agreement and any of its provisions
by injunction, specific performance or other equitable relief without prejudice
to any other rights or remedies they may have at law or in equity for breach of
this Agreement, and that they may seek such relief in any court of competent
jurisdiction in order to address or prevent any breach by Employee of this
Agreement.

I. Employee has had opportunity to consult with any tax, legal or other advisors
Employee has deemed necessary prior to entering into this Agreement and
understands his rights and obligations hereunder, and is not relying on the
Company, Parent or any of their affiliates or employees for related advice. The
Company and Parent make no warranty to Employee with respect to tax treatment of
any compensation or severance benefit paid or to be paid to Employee in
connection with his employment or this Agreement, and Employee shall be solely
responsible for the payment of all taxes due and owing with respect to any
wages, benefits, and other compensation or payments provided to Employee by
Parent or the Company.

J. The parties intend that this Agreement and the payments and benefits provided
hereunder be exempt from the requirements of Section 409A of the Code and the
Treasury Regulations promulgated thereunder (“Section 409A”) to the maximum
extent possible, whether pursuant to the short-term deferral exception described
in Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay
plan exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise. To the extent Section 409A is applicable to this Agreement, the
parties intend that this Agreement and any payments and benefits hereunder
comply with the deferral, payout and other limitations and restrictions imposed
under Section 409A. Notwithstanding anything herein to the contrary, this
Agreement shall be interpreted, operated and administered in a manner consistent
with such intentions; provided, however that in no event shall the Company or
any of its subsidiaries or affiliates be liable for any additional tax, interest
or penalty that may be imposed on Employee pursuant to Section 409A or for any
damages incurred by Employee as a result of this Agreement (or the payments or
benefits hereunder) failing to comply with, or be exempt from, Section 409A.
Without limiting the generality of the foregoing, and notwithstanding any other
provision of this Agreement to the contrary:

1. a termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from

 

-4-



--------------------------------------------------------------------------------

service,” as defined in Treasury Regulation Section 1.409A-1(h) after giving
effect to the presumptions contained therein, and, for purposes of any such
provision of this Agreement, references to “terminate,” “termination,”
“termination of employment” and like terms shall mean separation from service;
and

2. each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

K. Employee acknowledges that the making, execution and delivery of this
Agreement has been induced by no promises, representations, statements,
warranties or agreements other than those expressed herein. Employee understands
this Agreement supersedes all prior discussions and agreements between Employee
and the Company or any representative or affiliate of the Company, whether oral
or in writing, including his offer letter of employment, and other than that
certain Employee Confidentiality and Invention Assignment Agreement between
Employee and the Company dated May 8, 2009 (the “ECIA”), which remains in full
force and effect. Employee also agrees that if any provision of this Agreement
is deemed invalid, the remaining provisions will still be given full force and
effect. This Agreement cannot be orally modified, orally revised, or orally
rescinded, and can only be amended in a written instrument signed by both
Employee and an authorized representative of the Company and Parent.

L. This Agreement may be executed in multiple counterparts, all of which
together shall constitute a single agreement. Facsimile copies of the signatures
of any party hereto shall be deemed binding originals.

M. The Company agrees not to contest any factually accurate application for
unemployment benefits Employee may make following the Termination Date.

[Remainder of page intentionally left blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.

 

Dated: December 14, 2013       /s/ Conrad Gagnon       Conrad Gagnon

 

ACCEPTED AND ACKNOWLEDGED:

 

M/A-COM Technology Solutions Inc.

By:   /s/ Clay Simpson Name:   Clay Simpson Title:   Vice President, General
Counsel

Dated: December 14, 2013

 

M/A-COM Technology Solutions Holdings, Inc. By:   /s/ Clay Simpson Name:   Clay
Simpson Title:   Vice President, General Counsel

Dated: December 14, 2013



--------------------------------------------------------------------------------

APPENDIX A

CONFIDENTIAL GENERAL RELEASE

This Confidential General Release (“Release”) is entered into between Conrad
Gagnon (hereinafter “Employee”) and M/A-COM Technology Solutions Inc.
(hereinafter the “Company”) and M/A-COM Technology Solutions Holdings, Inc.
(hereinafter the “Parent”) on the date provided on the signature page below (the
“Effective Date”).

WHEREAS, Employee’s employment with the Company terminated effective as of
                    , 2014;

WHEREAS, Employee and the Company entered into a Transition Agreement dated
                    , 2013 (the “Agreement”); and

WHEREAS, Employee and the Company desire to resolve any claims or disputes
Employee may have that exist at the time this Release is executed by the
parties.

Therefore, in consideration of all mutual promises contained herein, in the
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is agreed by and between
Employee and the Company as follows:

1. Employee understands and acknowledges that he has had sufficient time to
review this Release and to decide whether to enter into it. Employee also
understands that he has at least 21 days to make this decision if he so desires,
but that he may sign this Release before then. Employee also understands that he
has seven (7) days after he signs this Release to change his mind and revoke it
in writing.

2. Employee acknowledges that the Company has advised him in writing through
this Release that he should consult an attorney prior to signing this Release.

3. Employee understands that by signing this Release, in addition to releasing
any and all claims against the Company, he is specifically releasing any and all
rights and claims up to the date of his signature which he has for alleged age
discrimination under the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”), against the Company, its parent, their directors, officers,
employees, stockholders, affiliates and others released in this Release.

4. Except for the Company’s and its parent’s obligations pursuant to the
Agreement and this Release, to the broadest extent permitted by law, Employee
hereby releases and discharges (1) the Company, (2) the Parent, and (3) each of
their respective parents, affiliates and subsidiaries, and each of their past,
present and future officers, directors, members, servants, employees, attorneys,
insurers, shareholders, predecessors, successors, independent contractors,
consultants and assigns (the persons and entities



--------------------------------------------------------------------------------

described in clauses 1 through 3 above are collectively referred to as
“Releasees”) from any and all claims, expenses, contracts, demands, obligations,
liabilities, actions, costs, debts and causes of action of every nature, known
or unknown, which have existed or now exist whether in law or equity which
Employee has or had or may claim to have by reason of any and all matters from
the beginning of time through the effective date of this Release. These include,
but are not limited to, claims or causes of action based on, or arising out of,
any alleged wrongful termination, retaliation, breach of contract, breach of
implied covenant of good faith and fair dealing, common law torts, breach of
public policy, misrepresentation, fraud, fraudulent inducement, infliction of
emotional distress, failure to pay wages or other compensation, failure to issue
or deliver equity securities or otherwise related to actual or potential
securities issuances, and/or discrimination or harassment based on race,
national origin, marital status, sex, religion, age, sexual orientation and/or
disability. Employee specifically understands that he is releasing all claims or
rights he may have against any Releasee as of the date of his signature under
the ADEA. This Release shall not, however, constitute a waiver of:
(a) Employee’s rights under the Agreement; or (b) any claims to enforce rights
arising under the ADEA or other civil rights statute after the Effective Date;
(c) any vested rights to accrued benefits Employee has under Parent’s 401(k)
plan as of the Effective Date; (d) any rights Employee has under that certain
Indemnification Agreement between Employee and Parent dated as of March 20,
2012; or (e) any rights, coverage or entitlements provided to Employee under any
D&O insurance policies paid for by Company or Parent.

5. Employee represents that there has been no filing by him or, to his
knowledge, a filing by any third party on his behalf through the date hereof
with any government agency or court of any claim, charge, or complaint against
any Releasee. Employee agrees that, to the extent consistent with applicable
law, he shall not hereafter pursue any individual claim against any of the
Releasees by filing a claim, complaint or charge with any federal, state or
local court, arbitration panel or administrative agency, for or on account of
anything that is the subject of this Release, and that he shall indemnify the
Releasees and hold them harmless for any such claim, including, without
limitation, their reasonable legal fees incurred in connection with any such
claim filed by him. To the extent consistent with applicable law, Employee
hereby waives any right that he may have to recover any compensation or damages
in any action against any of the Releasees brought by any governmental entity on
his behalf or on behalf of any class of which he may be a member for or on
account of anything that is the subject of this Release. Notwithstanding
anything to the contrary in this paragraph, this paragraph shall not apply to
claims in respect of, and shall not prevent Employee from seeking to enforce,
any of his rights described in the last sentence of the immediately preceding
paragraph.

6. Employee acknowledges that the purpose of this Release is to release claims,
if any, he may have against any Releasee, and to the extent that any alleged
claim is not or cannot be released under current law, the payments provided by
the Company in the Agreement shall be an offset against any such unreleased
claim, if any.

7. Employee will preserve the confidentiality of all of the Company’s
proprietary information as provided in that certain Employee Confidentiality and
Invention Assignment Agreement between Employee and the Company dated May 8,
2009 (the “ECIA”) and will otherwise comply with the ECIA in all respects.



--------------------------------------------------------------------------------

8. At all times following the signing of this Release, Employee shall not engage
in any disparagement or vilification of the Company, the Releasees, his
employment experience with the Company, or the Company’s products, services,
agents, representatives, directors, officers, stockholders, attorneys,
employees, or affiliates, and he represents that he shall refrain from making
any false, negative, critical or otherwise disparaging statements concerning the
management style, methods of doing business, role in the community, treatment of
employees or the circumstances and events regarding any separation. Employee
acknowledges that he further agrees to do nothing that would damage the
Company’s business reputation. In the event that the Vice President, Human
Resources of the Company receives a request for an employment reference from a
third party regarding Employee, if requested he will provide the start and end
dates of Employee’s employment with the Company, the Employee’s title and
statements otherwise in keeping with the content of the press release issued by
the Company announcing Employee’s resignation.

9. Employee understands that neither this Release nor anything in it shall be
considered as any admission by the Company or any Releasee of any preexisting
obligation or improper conduct whatsoever. Employee understands that the Company
and each Releasee denies any such obligations or improper conduct.

10. Employee has read this Release and understands its contents. Employee is
signing this Release voluntarily and without any coercion. Employee is of sound
mind and competent to manage his legal, personal and business affairs and enter
into a binding agreement in this regard, and is not currently prevented from
doing so by the effects of any intoxicant, drug, medication, health condition or
other influence.

11. This Release may be executed in counterparts and shall be fully enforceable
in all regards if executed in such manner as if it had been executed as a single
document. Signatures obtained by facsimile shall constitute effective execution
of this Release.

12. Employee and the Company agree that all the terms of this Release are
contained in this document, that no statements or inducements have been made
contrary to or in addition to the statements herein, that the terms hereof are
binding on and enforceable for the benefit of Employee’s successors and assigns,
that the Release shall be governed by the law of the Commonwealth of
Massachusetts, and that the provisions of this Release are severable, so that if
any paragraph of this Release is determined to be unenforceable, the other
paragraphs shall remain valid and fully enforceable.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Accepted and agreed as of this      day of                     , 2014.

EMPLOYEE

 

 

Conrad Gagnon

 

M/A-COM Technology Solutions Inc. By:     Name:   Title:  

 

M/A-COM Technology Solutions Holdings, Inc. By:     Name:   Title:  

Dated:                        